DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-11, 13 and 16-21  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, 10-11, 13 and 16-19, the prior art does not disclose or make obvious a method of forming fixed emission sites on at least one needle tip, including a reaction product formed by metal atoms on a surface of the at least one needle tip and gas molecules, the fixed emission sites being rooted in the surface of the needle tip and the reaction being carried out without ion bombardment.
In the prior art, electron emission tips having outer coatings formed by a reaction of metal atoms with gas molecules under an electric field are taught by Koga (US 20040189176 A1), Nakamura (US 6,281,626 B1), Winkler (US 20100006447 A1), Yan (US 20150054398 A1) and Von Allman (US 6,573,642 B1), but the references do not teach the formation of emission sites rooted in the surface of the tip using a small current and good vacuum degree which prevent ion bombardment from occurring and forming dissociative emission sites.
Regarding claim 20, the prior art does not disclose or make obvious a needle-type emitter with emission sites formed by reacting tungsten with hydrogen-containing gas molecules and oxygen, carbon or nitrogen containing gas molecules to form a hydrogen tungsten compound.  VonAllmen  describes forming an emission site including deuterated tungsten but does not teach a needle tip or using a gas with hydrogen-containing gas molecules and oxygen, carbon or nitrogen containing gas molecules.
Regarding claim 21, the prior art does not disclose or make obvious forming a fixed emission site on a needle tip by exposing a metal tip to a gas and then applying an electric field so that gas molecules are adsorbed on the fixed emission site to remove the emission site.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881